El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El presente es nn recurso de apelación interpuesto contra sentencia de la Corte de Distrito de Ponce por virtud de la cual el apelante Ramón Abino Camacbo fué condenado, como autor de un delito de acometimiento y agresión-grave, a pagar la multa de sesenta dollars y en defecto de pago a sufrir se-senta días de cárcel.
Además de la acusación, de la alegación del acusado, de la sentencia y del escrito de apelación, se incluye en la trans-cripción un pliego de excepciones y una exposición del caso. En el pliego se bace constar únicamente que el acusádo una vez que terminó la prueba del Fiscal presentó una moción de non suit que fué desestimada por la corte y que a la resolu-ción de la corte el acusado tomó excepción. Y en la exposi-ción del caso se consigna toda la prueba practicada, así la de cargo como la de descargo.
Hemos examinado la prueba y de la aportada por el Fiscal resulta que en la noche del 5 de noviembre de 1913 y en Ponce, el acusado, un varón adulto, acometió y agredió con una macana a una mujer, voluntaria, ilegal'y maliciosamente,, y le causó varias contusiones. La prueba de la defensa tiende a demostrar que el becbo ocurrido se limitó a la provocación que la mujer hizo al acusado, sin que éste le causara lesión alguna.
En primer lugar diremos que la prueba del Fiscal fué suficiente para demostrar la comisión del delito imputado en la acusación, y que en tal virtud no cometió error alguno la corte de distrito al desestimar la moción de non suit a que se refiere el pliego de excepciones. Y en segundo lugar dire-mos que estudiada la prueba de ambas partes en su totalidad resulta contradictoria y como la contradicción fué resuelta por la corte sentenciadora en contra del acusado y no aparece que al actuar la corte así lo..hiciera movida por pasión, pre-juicio o parcialidad, o que cometiera algún error manifiesto, *283debemos aceptar su conclusión como la justa y procedente en este caso.
Debe confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutcbison.